        Case 1:20-cv-02465-RBW Document 11-8 Filed 09/11/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


SANTA FE DREAMERS PROJECT; SPANISH
COMMUNITY CENTER; and AMERICAN                          Case No. 1:20-CV-02465 (RBW)
GATEWAYS,

              Plaintiffs,

       vs.

CHAD F. WOLF, in his purported official capacity
as Acting Secretary of Homeland Security;
KENNETH T. CUCCINELLI, in his purported
official capacities as Senior Official Performing the
Duties of Deputy Secretary of Homeland Security
and Acting Director of U.S. Citizenship and
Immigration Services; TONY H. PHAM, in his
purported official capacity as Senior Official
Performing the Duties of Director of U.S.
Immigration and Customs Enforcement; JOSEPH
EDLOW, in his purported official capacity as Deputy
Director for Policy of U.S. Citizenship and
Immigration Services; MARK A. MORGAN, in his
purported official capacity as Senior Official
Performing the Duties of Commissioner of U.S.
Customs and Border Protection; UNITED STATES
DEPARTMENT OF HOMELAND SECURITY;
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; UNITED STATES
CUSTOMS AND IMMIGRATION
ENFORCEMENT; and UNITED STATES
CUSTOMS AND BORDER PROTECTION,

              Defendants.


     [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION, AND DENYING
         DEFENDANTS’ CROSS-MOTION, FOR SUMMARY JUDGMENT

       This matter having come before the Court on Plaintiffs’ Motion for Summary Judgment

[Dkt. No. ___] and Defendants’ Cross-Motion for Summary Judgment [Dkt. No. ___], and this

Court having reviewed the pleadings, the briefing, the record, and heard arguments from counsel,
        Case 1:20-cv-02465-RBW Document 11-8 Filed 09/11/20 Page 2 of 3




the Court hereby GRANTS Plaintiffs’ Motion for Summary Judgment and DENIES Defendants’

Cross-Motion for Summary Judgment.

       Plaintiffs have demonstrated that there is no genuine dispute as to any material fact and

that they are entitled to judgment as a matter of law. In particular, Plaintiffs have demonstrated,

as a matter of law, that

       (1) the July 28, 2020 memorandum entitled “Reconsideration of the June 15, 2012

       Memorandum Entitled ‘Exercising Prosecutorial Discretion with Respect to Individuals

       Who Came to the United States as Children” issued by Defendant Chad F. Wolf in his

       purported capacity as Acting Secretary of Homeland Security (the “Wolf Memorandum”);

       and

       (2) the August 21, 2020 policy directives entitled “Implementing Acting Secretary Chad

       Wolf’s July 28, 2020 Memorandum, ‘Reconsideration of the June 15, 2012 Memorandum

       Entitled ‘Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the

       United States as Children”” issued by Defendant Joseph Edlow in his purported capacity

       as Deputy Director for Policy of Defendant United States Citizenship and Immigration

       Services (the “USCIS Directives”),

were issued in violation of the Homeland Security Act, 6 U.S.C. § 113(g); the Federal Vacancies

Reform Act, 5 U.S.C. § 3345 et seq.; the Administrative Procedure Act, 5 U.S.C. § 500 et seq.;

and the Appointments Clause of the United States Constitution and are therefore ultra vires,

without force or effect, and void.

       Conversely, Defendants have failed to show that there is any genuine dispute as to any

material fact or that they are entitled to judgment as a matter of law.

       Accordingly, the Court enters judgment for Plaintiffs and against Defendants.




                                                  2
       Case 1:20-cv-02465-RBW Document 11-8 Filed 09/11/20 Page 3 of 3




      Furthermore, it is hereby declared and ordered that:

   1. Defendant Chad F. Wolf’s purported accession as Acting Director of Homeland Security

      and Defendant Joseph Edlow’s purported appointment as Deputy Director for Policy of

      U.S. Citizenship and Immigration Services were invalid under the Homeland Security Act,

      the Federal Vacancies Reform Act, and the Appointments Clause of the United States

      Constitution.

   2. The Wolf Memorandum and USCIS Directives were issued in violation of the Homeland

      Security Act and the Federal Vacancies Reform Act and are therefore ultra vires and have

      no force or effect.

   3. The Wolf Memorandum and USCIS Directives were issued not in accordance with law, in

      violation of the Administrative Procedure Act, and therefore must be set aside.

   4. The Wolf Memorandum and USCIS Directives were issued in violation of the

      Appointments Clause of the U.S. Constitution and are therefore void.

   5. The Wolf Memorandum and USCIS Directives are vacated and set aside.

   6. Defendants and all their officers, employees, agents, and successors are immediately and

      permanently enjoined from implementing, applying, or enforcing any part of the Wolf

      Memorandum or the USCIS Directives.

   7. Plaintiffs are awarded their costs and reasonable attorneys’ fees.

      IT IS SO ORDERED.



Dated: __________________                           _______________________________
                                                          Hon. Reggie B. Walton
                                                         United States District Judge




                                                3
